Case 5:16-cr-20322-JEL-RSW ECF No. 67, PageID.1336 Filed 08/28/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

   United States of America,

                   Plaintiff,             Case No. 16-20322

   v.
                                          Hon. Judith E. Levy
   William Frank Snody,                   United States District Judge

               Defendant.
__________________________________________________________________

 United States of America’s Supplemental Response Opposing
       the Defendant’s Motion for Compassionate Release
__________________________________________________________________

        Following the compassionate release hearing on August 13, 2020,

the Court ordered supplemental briefing on a single issue—the effect of

a prior Covid-19 infection on whether there is an extraordinary and

compelling reason warranting Snody’s release.

        The Court’s decision to order additional briefing seems prescient

given the news of the last week, but it only continues to reinforce that

Snody’s current circumstances do not create an extraordinary and

compelling reason for his release. A single asymptomatic case of

reinfection has preliminarily been confirmed and there are reports of



                                      1
Case 5:16-cr-20322-JEL-RSW ECF No. 67, PageID.1337 Filed 08/28/20 Page 2 of 6




two other cases of reinfection in Europe, though data has not been

provided to substantiate these other two reinfections.

      Snody cites to this report as a demonstration that prior Covid-19

infection does not prevent reinfection. But as one author noted, “With

more than 24 million SARS-CoV-2 cases worldwide, it’s likely that

reinfection is probably rare if it hasn’t been observed until now.”

      Snody notes the twitter thread from the prominent Yale

researcher who studies Covid-19. Snody focuses on the last tweets that

were part of this thread, but ignores the first two tweets that made up

the entire thread. The first tweet noted, “[T]his is no cause for alarm,

it’s a textbook example of how immunity should work.” She then noted

that the second reinfection was asymptomatic because of the patient’s

first reinfection. Another researcher has noted that “[T]he majority of

patients likely have a cocktail of immune responses that activate on

second exposure,” said Brian Wasik, a virologist at Cornell University.

“This Hong Kong patient also seems to have been asymptomatic on

second infection, perhaps due to some immune response.”

      Courts have varied in how they assess the risk of reinfection, with

some calling it speculative and refusing to find it a compelling and


                                     2
Case 5:16-cr-20322-JEL-RSW ECF No. 67, PageID.1338 Filed 08/28/20 Page 3 of 6




extraordinary circumstance. United States v. Daugerdas, No. 09CR581,

2020 WL 4931988, at *3 (S.D.N.Y. Aug. 18, 2020). Other courts have

noted that courts generally find that the risk of reinfection does not

warrant compassionate release. United States v. Risley, No. 1:12-CR-

0363 AWI, 2020 WL 4748513, at *2 (E.D. Cal. Aug. 17, 2020). See also

United States v. Payne, No. CR 14-86, 2020 WL 4747709, at *2 (E.D. La.

Aug. 17, 2020) (risk of reinfection not compelling or extraordinary) and

United States v. Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D.

La. Aug. 10, 2020) (collecting cases dismissing risk of reinfection as an

extraordinary and compelling reason for release). And in United States

v. Logan, the court denied release to a defendant who had “already

contracted—and beaten—the virus.” No. 1:15-CR-00027, 2020 WL

3960999, at *2 (W.D.N.C. July 13, 2020). The court explained that

“[w]hile it is unclear how long Covid-19 immunity might last following

infection, it is reasonable to assume that [he] is not at risk of infection

for some time.” Id. at *2 n.4; accord United States v. Buford, No. 05-

80955, 2020 WL 4040705, at *5 (E.D. Mich. July 17, 2020). As Snody

has noted, other courts have disagreed with this analysis and found the




                                      3
Case 5:16-cr-20322-JEL-RSW ECF No. 67, PageID.1339 Filed 08/28/20 Page 4 of 6




risk of reinfection warranting a compelling and extraordinary reason

justifying release.

      Once one gets past the alarmist headlines the new case study

created, there is not much difference in what is now known and when

courts dismissed reinfection as speculative. While a World Health

Organization official notes that it is possible that reinfection could

occur, Science Magazine calls the study documenting the reinfection “no

reason to panic,” and quotes several scientists who caution against

broad conclusions from a single case of reinfection. Mark Slifka, a viral

immunologist at Oregon Health & Science University “Even though [the

patient] got infected with a very different strain that’s distinct from the

first time around, they were protected from disease.” He called the case

study “good news.”




                                     4
Case 5:16-cr-20322-JEL-RSW ECF No. 67, PageID.1340 Filed 08/28/20 Page 5 of 6




                                Conclusion

   No one can state definitively how long immunity from Covid-19 lasts

or the effects of prior cases on the severity of a later reinfection. The

Court must rely on the facts that have emerged since the pandemic

began, which shows that Snody had increased risks of severe illness

from Covid-19 and recovered from a case of Covid-19. The evidence also

shows that reinfection from Covid-19 is extraordinarily rare at this

point, and that no serious illnesses have resulted from the single

confirmed case of reinfection. For those reasons, there is not an

extraordinary and compelling reason to satisfy the requirement for

compassionate release, and the Court should deny his motion.

                                   Respectfully Submitted,

                                   MATTHEW SCHNEIDER
                                   United States Attorney
   Dated: August 28, 2020
                                   s/CHRISTOPHER RAWSTHORNE
                                   Assistant United States Attorney
                                   600 Church Street
                                   Flint, MI 48502
                                   Telephone number: (810) 766-5035
                                   Email:Christopher.Rawsthorne@usdoj.gov
                                   WI BAR # 1059889



                                      5
Case 5:16-cr-20322-JEL-RSW ECF No. 67, PageID.1341 Filed 08/28/20 Page 6 of 6




                       CERTIFICATE OF SERVICE

      I hereby certify that on August 28, 2020, the foregoing document

was electronically filed by an employee of the United States Attorney’s

Office with the Clerk of the Court using the ECF system which will

send notification of such filing to:


   Kimberly Stout
                                       s/CHRISTOPHER RAWSTHORNE
                                       United States Attorney’s Office




                                        6
